Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 10, 2019

The Court of Appeals hereby passes the following order:

A19D0476. CHRISTOPHER DREW THOMPSON v. VICKI MCCARTY.

      The parties were divorced in 2013. Vicki McCarty initiated the instant action
in 2014 when she filed a petition seeking to hold Christopher Drew Thompson in
contempt and to modify his visitation privileges. In April 2019, the trial court entered
a final decision that, among other things, ordered that Thompson have no visitation
or physical contact, directly or indirectly, with his minor children, except under
certain circumstances. Thompson then filed the instant application for discretionary
appeal.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgment or orders.” See Moore v. Moore-McKinney, 297 Ga. App.
703, 705 (1) (678 SE2d 152) (2009) (“a change in visitation amounts to a change in
custody in legal contemplation since visitation rights (sometimes called visitation
privileges) are a part of custody [Cits.]”). Thus, the order Thompson seeks to appeal
is directly appealable.
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Thompson shall have ten days from the date of this
order to file a notice of appeal with the superior court, if he has not already done so.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/10/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.